Case 3:17-cv-00072-NKM-JCH Document 1012 Filed 08/17/21 Page 1 of 2 Pageid#: 17115




                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             Charlottesville Division

    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, APRIL MUNIZ,
    MARCUS MARTIN, NATALIE ROMERO,
    CHELSEA ALVARADO, THOMAS BAKER
    and JOHN DOE,
                          Plaintiffs,
    v.

    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES       Civil Action No. 3:17-cv-00072-NKM
    ALEX FIELDS, JR., VANGUARD
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSLEY,
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS,
    LEAGUE OF THE SOUTH, JEFF SCHOEP,
    NATIONAL SOCIALIST MOVEMENT,
    NATIONALIST FRONT, AUGUSTUS SOL
    INVICTUS, FRATERNAL ORDER OF THE
    ALT-KNIGHTS, MICHAEL “ENOCH”
    PEINOVICH, LOYAL WHITE KNIGHTS OF
    THE KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,

                           Defendants.

       ORDER SEALING CERTAIN EXHIBITS TO PLAINTIFFS’ SUPPLEMENTAL
        MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION FOR
           SANCTIONS AGAINST DEFENDANT MATTHEW HEIMBACH
Case 3:17-cv-00072-NKM-JCH Document 1012 Filed 08/17/21 Page 2 of 2 Pageid#: 17116




          WHEREAS, on August 12, 2021, Plaintiffs filed a Supplemental Memorandum of Law in

   Support of Plaintiffs’ Motion For Sanctions Against Defendant Matthew Heimbach (the

   “Supplemental Memorandum”), ECF 1006, and did not publicly file an unredacted version of

   Exhibit 1, Exhibit 6, and Exhibit 17 in accordance with Defendants’ position that such Exhibits

   contain Confidential or Highly Confidential information pursuant to the Order for the Production

   of Documents and Exchange of Confidential Information on January 3, 2018, ECF 167.

          WHEREAS, the Plaintiffs have provided unredacted copies of those exhibits to the Court

   and moved, pursuant to Local Rule 9, for those exhibits to be sealed.

          IT IS HEREBY ORDERED, that an unredacted version of Exhibit 1, Exhibit 6 and Exhibit

   17 to Plaintiffs’ Supplemental Memorandum, ECF 1006, are hereby sealed pursuant to Local Rule

   9.



   Dated: August 17, 2021


   SO ORDERED




                                                                     Hon. Joel C. Hoppe, M.J.




                                                   2
